Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on October 7, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 6-8, and 10-13 are currently pending and have been examined.  Claims 1, 6-8, and 10-13 have been amended.  Claims 2-5 and 9 have been canceled.  
The previous rejection of claims 3, 10, and 12 under 35 USC 112(d) has been withdrawn.
The previous rejections under 35 USC 102(a)(2) and 35 USC 103 have been withdrawn.

Information Disclosure Statement
The information disclosure statement filed June 13, 2022, has been considered by the Examiner.

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ amendments and arguments regarding the rejections of claims 1-12 under 35 USC 112(b) have been fully considered and are partially persuasive.  The remaining issues, as well as new issues introduced by the instant amendments, are detailed below.
The previous rejection of claims 3, 10, and 12 under 35 USC 112(d) has been withdrawn in view of Applicants’ amendments and explanations.
Applicants’ arguments regarding the rejections under 35 USC 102(a)(2) and 35 USC 103 have been fully considered and they are persuasive.  Thus, these rejections are withdrawn.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “A machine backend for a drinks preparation machine, comprising a data processing system.”  Nowhere does Applicants’ originally-filed disclosure recite a data processing system.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6-8, and 10-12:  Claim 1 recites “by of the machine backend.”  This limitation is unclear.  For purposes of examination, the Examiner is interpreting “by of the” as “by the.”
Further, claim 1 recites “wherein only individual identifiers are processed by the voice interface which are standardized individual identifiers.”  This limitation is unclear.  It is unclear what is meant by a standardized individual identifier and how it is determined that an individual identifier is a standardized individual identifier and whether this determination is part of the recited method or if it occurs externally to the claim.  For purposes of examination, the Examiner is assigning little patentable weight to the term “standardized” and this portion of claim 1.
Further, claim 1 recites “wherein the backend order comprises the identifier for the identification of the preparation prescript.”  This limitation is unclear.  First, it appears that this portion of the claim is only performed for individual identifiers and not for generic identifiers.  If this is the case, then this step should say “if the identifier is an individual identifier, then by a voice interface…”  It is further unclear if the identifier has been determined to be a standardized individual identifier and if this occurs as part of the recited method.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as being performed for all individual identifiers.
Further, claim 1 recites “the preparation prescript is indirectly assigned to the identifier via an assignment prescript and a personal identifier.”  It is unclear what is meant by “indirectly assigned.”  Does this merely mean that the preparation prescript is associated to the identifier because it is associated with other pieces of data, i.e., the assignment prescript and the personal identifier?  If so, what is the actual relationship between these 4 quantities?
It is further unclear what is meant by the “assignment prescript”.  Per page 7 of the as-filed specification: “the assignment prescript is determined on the basis of configuration information which comprises an assignment of the assignment prescript to a configuration identifier, in particular in the form of one or more of the following information: * an assignment of the assignment prescript to a machine identifier; * an assignment of the assignment prescript to an interface identifier; * an assignment of the assignment prescript to a user identifier.”  However, this does not explain what the “assignment prescript” actually is or represents.  
Further, claim 1 recites “the assignment prescript is determined on the basis of configuration information that comprises an assignment of the assignment prescript to the configuration identifier.”  This limitation is unclear.  First, as discussed above, it is unclear what the assignment prescript actually represents.  Further, per page 4 of Applicants’ as-filed disclosure,  the “configuration identifier identifies a certain configuration of a specific voice interface, of at least one drinks preparation machine and of a user profile, thus their assignment to one another. This assignment can be described as configuration information. The configuration information assigns an interface identifier of the voice interface to a user identifier and/or to at least one machine identifier.”  Thus, the configuration identifier is associated to both a specific voice interface and a user profile.  Does the assignment prescript associate the preparation prescript with the specific voice interface and the user profile?  If so, is an assignment prescript a data structure or an actual type of data?  
In light of the uncertainty over what the assignment prescript actually represents, for purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “the preparation prescript is associated to the identifier based on the personal identifier, the personal identifier being provided in the specific user profile, and the configuration identifier which identifies the specific voice interface and the user profile.”   
Claims 6-8 and 10-11 inherit the deficiencies of claim 1. 
Claim 12 is rejected for similar reasons.
Claim 13:  Claim 13 recites “a data processing system.”  As discussed above with respect to 35 USC 112(a), nowhere does Applicants’ originally filed disclosure recite a data processing system.  Thus, it is unclear what comprises a data processing system, i.e., is this intended to be all hardware, all software, a combination of the two?  For purposes of examination, the Examiner is assigning little patentable weight to a data processing system and, as discussed further below with regard to 35 USC 101, is interpreting claim 13 as being directed solely to software.
Further, claim 13 recites “the preparation prescript is indirectly assigned to the identifier via an assignment prescript and a personal identifier.”  It is unclear what is meant by “indirectly assigned.”  Does this merely mean that the preparation prescript is associated to the identifier because it is associated with other pieces of data, i.e., the assignment prescript and the personal identifier?  If so, what is the actual relationship between these 4 quantities?
It is further unclear what is meant by the “assignment prescript”. Per page 7 of the as-filed specification: “the assignment prescript is determined on the basis of configuration information which comprises an assignment of the assignment prescript to a configuration identifier, in particular in the form of one or more of the following information: * an assignment of the assignment prescript to a machine identifier; * an assignment of the assignment prescript to an interface identifier; * an assignment of the assignment prescript to a user identifier.”  However, this does not explain what the “assignment prescript” actually is or represents.  
Further, claim 13 recites “the assignment prescript is determined on the basis of configuration information that comprises an assignment of the assignment prescript to the configuration identifier.”  This limitation is unclear.  First, as discussed above, it is unclear what the assignment prescript actually represents.  Further, per page 4 of Applicants’ as-filed disclosure,  the “configuration identifier identifies a certain configuration of a specific voice interface, of at least one drinks preparation machine and of a user profile, thus their assignment to one another. This assignment can be described as configuration information. The configuration information assigns an interface identifier of the voice interface to a user identifier and/or to at least one machine identifier.”  Thus, the configuration identifier is associated to both a specific voice interface and a user profile.  Does the assignment prescript associate the preparation prescript with the specific voice interface and the user profile?  If so, is an assignment prescript a data structure or an actual type of data?  
In light of the uncertainty over what the assignment prescript actually represents, for purposes of examination, the Examiner is interpreting this portion of claim 13 as reciting “the preparation prescript is associated to the identifier based on the personal identifier, the personal identifier being provided in the specific user profile, and the configuration identifier which identifies the specific voice interface and the user profile.”   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 13 recites a machine backend but does not indicate whether this element is intended to be hardware or software.  A backend is generally considered to be part of a computer application and thus, absent any specific definition in Applicants’ disclosure, is generally considered to be software.  While Applicants have amended claim 13 to recite that the machine backend comprises a data processing system, as discussed above, it is unclear whether a data processing system comprises hardware, software, or a combination of both.  Thus, under the broadest reasonable interpretation, a backend is considered to be software per se and thus claim 13 is directed to non-statutory subject matter.



	Novelty/Nonobviousness
Claims 1, 6-8, and 10-13 are allowable over the prior art of record; however claims 1, 6-8, and 10-12 are rejected under 35 USC 112(b) and claim 13 is rejected under 35 USC 112(a), 35 USC 112(b), and 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2012/0245732 A1 to Yoakim is directed to a method for remotely providing service functionalities for a beverage preparation machine.

US 6,493,641 B1 to Singh et al. is directed to a method for creating a customized pet food formula for a pet that includes receiving a pet profile for the pet, receiving an analysis from a biological sample of the pet, and electronically processing the individual pet profile and the biological sample analysis to create a pet food formula.

US 2018/0325307 A1 to Stasch et al. is directed to a method for operating a drinks preparation machine according to a preparation prescript. 

US 2017/0024790 A1 to Maggio is directed to a system and method for automating and gamifying a user selection of a particular “recipe” for user-chosen ingredients for a particular beverage or meal (salad, sandwich or the like), and more broadly to any category of consumer goods that may include a menu of user-selectable randomization or customization accessories.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684